internal_revenue_service department of the treasury significant index no washington oc person to contact telephone number refer reply to op e ep a te da feb in re this letter constitutes notice that conditional waivers of the percent tax under sec_4971 of the internal_revenue_code have been granted for the above-named plan for the plan years ended date and and we will not consider your request for a waiver of the minimum_funding_standard for the plan_year ended october the waiver request was submitted date more than six months after the deadline of date the waivers of the percent tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amounts for which the waivers have been granted are equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of the end of each plan_year for which the waivers have been granted to the extent such funding deficiency has not been corrected the company has experienced temporary substantial business hardship as evidenced by a net_loss in income for the fiscal_year ended date sales of the company have generally declined from the fiscal_year ended date the company is percent owned by the plan was terminated on date the plan has an accumulated_funding_deficiency for the plan_year date it has been determined to be in the participants’ best interest in the aggregate to grant the waiver subject_to the following conditions on or before date the company will make contributions to the plan for ail participants in the plan except that contributions for be made the amount of contributions required for such participants other than are not required to is approximately dollar_figure on or before date the company will pay the ten percent excise_tax imposed under sec_4971 of the code on the accumulated_funding_deficiency as of october porn a this ten percent tax is approximately dollar_figure the enclosed form_5330 return of excise_taxes related to employee benefit plans with instructions should be used to file the required return when paying the tax if these conditions which you agreed to are not met these waivers are retroactively null and void when filing form 5500-c r for the plan_year ended date a copy of this letter should be attached a copy of this letter has been sent to the in key district_office sincerely yours heth rym wart eably ‘ y kathryn marticello chief actuarial branch enclosure
